Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending.
Claims 3-5 were withdrawn from further consideration (see below).
Claims 1-2 and 6-22 are under consideration. 

Election/Restrictions
Applicant’s election of species (i) T-cell for cytotoxic cell and CD3 as T-cell receptor; and species (ii) ROR1 for cancer cell receptor for Species Election in the reply filed on 17 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-5 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 March 2022.
For the compact prosecution, species (ii) for cancer cell receptor have been rejoined.


Specification
The disclosure is objected to because of the following informalities: figure legend for Figure 11 is missing in page 6.
Appropriate correction is required.


Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “the cancer targeting moiety” in line 4 should read “the cancer-targeting moiety” to be consistent with the previously recited “a cancer-targeting moiety” in line 2 (i.e. hyphen needs to be added). Appropriate correction is required.

Claim(s) 6 is/are objected to because of the following informalities: “a non-small lung cell cancer cell” should read “a non-small cell lung cancer cell”.  Appropriate correction is required.

Claim(s) 13 is/are objected to because of the following informalities: “the first moiety and the first moiety are joined” should read “the first moiety and the second moiety are joined”. Appropriate correction is required.

Claim(s) 15 and 17 is/are objected to because of the following informalities: “stable protein-protein interaction” should read “stable protein-protein interaction partners” because the linker moiety is “matter”, not “action”.  Appropriate correction is required.

Claim(s) 17 is/are objected to because of the following informalities: “Claim11” should read “Claim 11” (i.e. there must be space between the word “Claim” and the number “11”).  Appropriate correction is required.

Claim(s) 18 is/are objected to because of the following informalities: claim 18 recites “wherein the linker moiety is the bonding affinity interaction” in line 2 but the linker moiety is “matter”, not “action”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 6 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “TNFRSF25 (DR3)” in line 3 which is exemplary claim language and it is unclear if the content in parenthesis is limiting or merely exemplary.  It is suggested that Applicant amend claim 2 as follows:  The GNC protein of Claim 1, wherein the T-cell receptor comprises CD3, CD28, PDL1, PD1, OX40, 4-1BB, GITR, TIGIT, TIM-3, LAG-3, CTLA4, CD4OL, VISTA, ICOS, BTLA, Light, CD30, NKp30, CD28H, CD27, CD226, CD96, CD112R, A2AR, CD160, CD244, CECAMI, CD200R, TNFRSF25, or a combination thereof.
Claim 6 recites “the cancer receptor” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 depends from claim 1 and while claim 1 recites “a cancer cell receptor”, claim 1 does not recite “a cancer receptor”.  It is suggested that Applicant amend “the cancer receptor” in line 1 to “the cancer cell receptor”. 
Claim 10 recites “an amino acid having a percentage homology to SEQ ID NO: 49 or 51”, but SEQ ID NO: 49 and 51 are nucleotide sequences.  Therefore, it is unclear which Applicant intends to recite “amino acid” or “nucleic acid”. For the purpose of examination, claim 10 will be interpreted as follows:  The GNC protein of Claim 1, comprising an amino acid having a percentage homology to SEQ ID NO: 50 or 52, wherein the percentage homology is not less than 98%.
It is unclear whether claim 10 requires all of SEQ ID NO: 49-52 or any one of SEQ ID NO: 49-52.  For example, does GNC protein comprise both SEQ ID NO: 50 and 52, or does it comprise only one of SEQ ID NO: 50 and 52?  SEQ ID NO: 50 is an amino acid sequence for heavy chain and SEQ ID NO: 52 is an amino acid sequence for light chain (instant specification, page 29).  For the purpose of claim interpretation, it will be construed that claim 10 requires any one of SEQ ID NO: 49-52.
Claim 11 recites “the first molecule” and “the second molecule” in line 3. There is insufficient antecedent basis for this limitation in the claim. While “a first moiety” and “a second moiety” were recited, “a first molecule” and “a second molecule” were not recited before wherein-clause.  It is suggested that Applicant amend “and wherein the first molecule and the second molecule are bound together through the linker moiety” to “and wherein the first moiety and the second moiety are linked together through the linker moiety”.  Claims 12-18 depend from claim 11 and contain same claim limitation, and therefore these claims are also rejected.
Claim 16 recites “the pair of complementary molecules”.  There is insufficient antecedent basis for this limitation in the claim. Claim 16 depends from claim 11 and claim 11 does not recite “a pair of complementary molecules”.
Claim 17 recites “the stable protein-protein interaction”.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 depends from claim 11 and claim 11 does not recite “a stable protein-protein interaction”.  



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 6-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a genus of guidance and navigation control protein, comprising a cytotoxic cell binding moiety and a cancer-targeting moiety, wherein the cytotoxic cell binding moiety has a binding specificity to a T-cell receptor, a NK cell receptor, a macrophage receptor, a dendritic cell receptor, or a combination thereof, and wherein the cancer-targeting moiety has a binding specificity to a cancer cell receptor. 
The instant specification disclosed several species of tetra-specific GNC antibodies (Table 3 and 4 at page 9 and 11). These species GNC antibodies bind to 4-1BB, PD-L1, ROR1, and CD3 (Table 3 and 4 at page 9 and 11). Therefore, only several species GNC proteins disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus as claimed in instant claims.  The GNC protein, however, encompasses “binding moieties” that are not limited to antibodies and antigen-binding fragments thereof, but instead encompasses a wide array of structures that are any “binding moiety”.  Specification, page 8, last paragraph.
Claim 10 recites “the percentage homology is not less than 98%” and therefore 2% or less amino acid variation can occur in the CDR sequences of SEQ ID NO: 50 and 52 which are heavy chain and light chain of the GNC protein.  In this case, all six CDR sequences required for the specific binding to antigen are not defined by claim 10.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding.  As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., at least 98% sequence homology without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
Furthermore, it is unclear whether claim 10 requires both SEQ ID NO: 50 and 52, or claim 10 requires only one of SEQ ID NO: 50 and 52. SEQ ID NO: 50 and 52 are heavy chain and light chain of GNC protein (page 29). For the purpose of claim interpretation, it will be construed that claim 10 requires any one of SEQ ID NO: 50 and 52.  In this case, only CDR sequences for heavy chain or light chain are defined and the other CDR sequences for the other chain are not defined.
Claim 12 recites “an antibody or a fragment thereof”.  In this case, “fragment” can be any fragment of the antibody and therefore claim 12 encompasses “antibody fragment” which does not comprise all six CDR sequences required for specific binding to antigen. 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
               

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-9 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO2017/086367 (hereinafter WO367; IDS; see English translation of WO2017086367; PTO-892).
WO367 was published on 26 May 2017 which is before EFD of instant application (25 June 2017) and therefore is available as 102(a)(1) art.
Regarding claim 1, WO367 teaches an antigen binding molecule which contains (1) a domain capable of binding to a molecule expressed on the surface of a cell having a function of suppressing an immune response and (2) a domain capable of binding to a T cell receptor complex (abstract).  WO367 teaches antigen-binding molecule comprising (1) a cancer-specific antigen binding domain and (2) a T cell receptor complex binding domain (claim 12).  
Regarding claim 2, WO367 teaches that the T cell receptor complex binding domain is a T cell receptor binding domain or a CD3 binding domain (claim 9).
Regarding claim 6, WO367 teaches that the cancer receptor is a receptor on an ovarian cancer cell (paragraph 0016). 
Regarding claim 7, WO367 teaches that Molecules expressed on the surface of cells having the function of suppressing the immune response are … CD19 … (paragraph 0016).
Regarding claim 8, WO367 teaches that an antigen binding molecule can crosslink a cell having a function of suppressing an immune response to a T cell to induce the damage of the cell having a function of suppressing an immune response, thereby exhibiting a superior anti-tumor effect compared with the conventional antigen binding molecules. Therefore, WO367 teaches activating T-cell. 
Regarding claim 9 and 12, WO367 teaches that the first antigen-binding molecule is a multispecific antibody (claim 6).
Regarding claim 11 and 13, WO367 teaches that each domain is bound via a linker [0167].
Regarding claim 14, WO367 teaches that the employed linker has a peptide tag. Moreover, the property which couple bonds together by a covalent bond can also be utilized [0167].
Regarding claim 15, WO367 teaches association of polypeptides with different sequences can be efficiently caused by complementary association of CH3 [0157]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6-9, 11-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/086367 (hereinafter WO367; IDS) as applied to claims 1-2, 6-9 and 11-15 above, and further in view of WO2017/093408 (hereinafter WO408; IDS).
Regarding claims 1-2, 6-9 and 11-15, teachings of WO367 were discussed above in 102 section.
However, WO367 does not teach that the first and the second moiety are bond together through non-covalent bonding interaction.
Regarding claim 18, WO408 teaches a heterodimerically-tethered bispecific protein complex of formula A-X:Y-B, wherein:  A-X is a first fusion protein;  Y-B is a second fusion protein;  X:Y is a heterodimeric-tether;    : is a binding interaction between X and Y;  A is a first protein component of the bispecific protein complex selected from an antibody or binding fragment thereof, and an antigen (including for example a protein ligand);   B is a second protein component of the multispecific protein complex selected from an antibody or binding fragment or an antigen (including for example a protein ligand); X is a first binding partner of a binding pair independently selected from an antigen or an antibody or binding fragment thereof; and  Y is a second binding partner of the binding pair independently selected from an antigen or an antibody or a binding fragment thereof (claim 1).  WO408 teaches that binding affinity between X and Y is 5 nM or stronger (claim 31), and therefore WO408 teaches non-covalent interaction between X and Y.  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of WO367 and WO408 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would be motivated to fuse the first and the second moiety through non-covalent interaction to make an alternative GNC protein linked by non-covalent interaction because linking the two protein portions of bispecific antibody by non-covalent interaction was well known in the art as taught by WO408.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.




Claim(s) 1-2, 6-9, 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/086367 (hereinafter WO367; IDS) as applied to claims 1-2, 6-9 and 11-15 above, and further in view of US2007/0036783 (hereinafter US783; PTO-892).
Regarding claims 1-2, 6-9 and 11-15, teachings of WO367 were discussed above in 102 section.
However, WO367 does not teach that the first and second moiety are linked through biotin-avidin interaction.
Regarding claim 17, US783 teaches that avidin can be used to join biotinylated antibodies [0027].
One of ordinary skill in the art would be motivated to join the first and second moiety by biotin-avidin system to make an alternative GNC protein linked by biotin-avidin system because linking antibodies using biotin-avidin system was well known in the art as taught by US783.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim(s) 1-2, 6-9, 11-15, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/086367 (hereinafter WO367; IDS) as applied to claims 1-2, 6-9 and 11-15 above, and further in view of US2008/0299137 (hereinafter US137; IDS).
Regarding claims 1-2, 6-9 and 11-15, teachings of WO367 were discussed above in 102 section.
However, WO367 does not teach a therapeutic complex comprising the GNC protein and a cytotoxic cell.
Regarding claim 19, US137 teaches that the inventive methods can be practiced by methods that also or alternatively comprise co-delivery of one or more types of NK cells (paragraph 0148). 
Regarding claim 22, US137 teaches pharmaceutically acceptable composition comprising a therapeutically effective amount of a protein and at least one pharmaceutically acceptable carrier (claim 20).
One of ordinary skill in the art would be motivated to administer NK cell together with the GNC protein to make more effective therapeutic complex because US137 teaches co-delivery of one or more types of NK cells with a multispecific protein.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6-9, 11-14 and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 9, 10, and 19 of copending Application No. 16/615117 (hereinafter Application ‘117; US2020/0157213; PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-2 and 6-9, Application ‘117 claims tri-specific antibody monomer having a N-terminal and a C- terminal, comprising in tandem from the N-terminal to the C-terminal, a first scFv domain at the N-terminal, a Fab domain, a Fc domain, and a second scFv domain at the C-terminal, wherein the first scFv domain, the Fab domain, and the second scFv domain each has a binding specificity against a different antigen independently selected from ROR1, PD-L1, CD3 (claims 1, 3, 7, 9, 19).
Regarding claims 11-14, Application ‘117 claims tri-specific antibody monomer wherein the first scFv domain is linked to the Fab domain through the linker (claim 10).
Regarding claims 19-22, therapeutic complex will form when the GNC protein is administered. 



Claims 1-2, 6-14 and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 14 of copending Application No. 16/615122 (hereinafter Application ‘122; US2022/0002406; PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-2, and 6-9, Application ‘122 claims tetra-specific antibody monomer having a N-terminal and a C-terminal, comprising in tandem from the N-terminal to the C-terminal, a first scFv domain at the N-terminal, a Fab domain, a Fc domain, a second scFv domain, and a third scFv at the C-terminal, wherein the first scFv domain, the Fab domain, the second scFv domain, and the third scFv domain each has a binding specificity against a different antigen, and wherein the antigen is a tumor antigen, an immune signaling antigen, or a combination thereof (claim 1).  Application ‘122 claims tetra-specific antibody monomer of Claim 1, wherein the first scFv domain, the Fab domain, the second scFv domain, and the third scFv domain each independently has a binding specificity against an antigen selected from ROR1, CD3, EGFR VIII, PD-L1, and 4-1BB (claim 2-8). 
Regarding claim 10, Application ‘122 claims tetra-specific antibody comprising an amino acid sequence having a percentage homology to SEQ ID NO. 66, and 68, wherein the percentage homology is not less than 98% (claim 14). SEQ ID NO: 66 and 68 of Application ‘122 are same amino acid sequence as SEQ ID NO: 50 and 52 of instant application, respectively (SCORE; result 6 of 50.rapm; result 15 of 52.rapm).
Regarding claims 11-14, Application ‘122 claims G4S linker (claim 9).
Regarding claims 19-22, therapeutic complex will form when the GNC protein is administered. 


Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JESSICA H ROARK/Primary Examiner, Art Unit 1643